Citation Nr: 0738860	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to May 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  In July 1967, the RO denied the veteran's initial claim 
seeking service connection for passive dependency reaction.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof.

2.  Evidence received since the July 1967 RO decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disorder.

3.  A personality disorder, passive dependency reaction, 
diagnosed during active service was not aggravated during 
service by superimposed disease or injury.

4.  The veteran's current acquired psychiatric disorder, 
alternatively diagnosed as mood disorder, major depression, 
bipolar disorder and anxiety is not shown by the medical 
evidence of record to be related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's July 1967 rating decision, and the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2. Service connection for a personality disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006); VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's November 2004 
letter advised the appellant of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

The Board notes that the RO did not specifically address the 
issue of whether the veteran had submitted new and material 
evidence necessary to reopen his claim seeking service 
connection for an acquired psychiatric disorder.  Moreover, 
it does not appear that the veteran was provided adequate 
notice for a new and material claim as indicated in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Nevertheless, the Board's 
decision herein does find that the veteran has submitted new 
and material evidence to reopen his claim.  Moreover, the 
Board's decision herein further considers the veteran's claim 
on a de novo basis, as did the RO.  Thus, no prejudice to the 
veteran is shown.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service medical records, as well as his 
identified VA medical treatment records and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the veteran was provided with a VA examination for the 
purpose of obtaining an etiological opinion regarding his 
current psychiatric disability.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I. New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. 38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. 
§§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In July 1967, the RO denied the veteran's initial claim 
seeking service connection for passive dependency reaction.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof.

The underlying basis of the RO's June 1967 decision was that 
the veteran's condition, diagnosed as passive dependency 
reaction, was considered a constitutional or developmental 
abnormality and not a disability under the law.  

In June 1971, the veteran filed an attempt to reopen his 
claim seeking service connection for a "nervous condition".  
In response, the RO issued a letter to the veteran informing 
him of the reason for his prior denial, and requesting that 
he provide new and material evidence to reopen his claim.  
The veteran failed to respond to this request for evidence, 
and the veteran's claim from June 1971 is considered to be 
abandoned. See 38 C.F.R. § 3.158.

In October 2004, the veteran filed his present claim seeking 
service connection for an acquired psychiatric disorder, 
including anxiety and depression.  In support of his claim to 
reopen, the veteran has submitted post service treatment 
records reflecting psychiatric diagnoses of major depression 
and anxiety.  Thus, the veteran has now established a current 
chronic acquired psychiatric disorder.  As such, evidence 
received since the July 1967 RO decision is new and material, 
and raises a reasonable possibility of substantiating the 
claim for service connection for an acquired psychiatric 
disorder.

Accordingly, pursuant to 38 C.F.R. § 156(c), new and material 
evidence has been submitted, and the claim for service 
connection for an acquired psychiatric disorder must be 
reopened. The Board shall now address this claim on the 
merits.

II.  Service Connection for an Acquired Psychiatric Disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Beno v. Principi, 3 
Vet. App. 439 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
 
Historically, the veteran served in the Army from September 
1966 to May 1967.  A review of his induction examination, 
performed in September 1966, noted essentially normal 
findings throughout.  A review of his service medical records 
revealed treatment for passive dependency reaction, chronic, 
severe, manifested by overwhelming feelings of needing to be 
near his parents, crying, whining, marked anxiety and fear, 
unrealistic evaluation of his home situation, and emotional 
instability.  The records noted that the veteran's 
predisposition was marked, and that he had a long history of 
overly dependent behavior, temper tantrums, and inability to 
constructively express anger and frustration.  

A psychiatric evaluation report, dated in April 1967, noted 
that the veteran had no disqualifying physical or mental 
defects sufficient to warrant disposition through medical 
channels.  It was also noted, however, that the veteran's 
impairment to further military duty due to his 
characterological defect was marked, and the report 
recommended an administrative separation from the service.  
The report of his separation examination, performed in April 
1967, noted a diagnosis of passive dependency reaction, 
chronic, severe.  A clinical cover sheet, dated in May 1967, 
indicated that this condition existed prior to service.

Post service treatment records, beginning in 2002, revealed 
that the veteran was being treated for major depression and 
anxiety.  A treatment report, dated in November 2002, noted 
the veteran's complaints of being depressed for the past six 
months.  The report noted that he has had poor sleep for the 
past year after his wife was diagnosed with cancer.  It 
further noted that he had recently been fired after twenty-
three years for supposedly threatening a fellow employee who 
played a prank on him.  The report concluded with a diagnosis 
of major depression, single, moderate.  The report also noted 
Axis IV stressors including loss of job and sickness in 
family.  A treatment report, dated in December 2002, noted 
the veteran's complaints of depression since his wife had 
been diagnosed with cancer and he lost his job of twenty-
three years.  

A treatment summary letter, dated in February 2003, was 
received from S. Kirchner, M.D.  In his letter, Dr. Kirchner 
noted that he had treated the veteran since October 1986.  He 
indicated that over the years the veteran has been treated 
for a variety of physical ailments.  Dr. Kirchner further 
stated, "[b]ecause of multiple stresses attendant to his 
illnesses which have included recurrent severe low back 
injuries disabling him over long periods of time he has had 
periods of severe irritability and emotional instability 
which have rendered him unable to deal with the stresses of 
the work place.  He has been evaluated for depressive illness 
but has felt to be dealing more with a stress adjustment 
disorder."

The report of a decision from the Social Security 
Administration, dated in April 2003, found the veteran to be 
entitlement to disability benefits beginning in August 2002.  
The decision noted that the veteran's impairments included 
major depression. 

In August 2005, a VA examination for mental disorders was 
conducted.  The VA examiner noted that the veteran's claims 
file had been reviewed, and that the examination included a 
diagnostic interview and mental status examination.  The 
report noted that the veteran was not being treated for his 
psychiatric disorder by the VA, and that his treatment for 
this condition was by S. Kirchner, M.D.  The report 
summarized the veteran's inservice treatment records, 
including the diagnosis of passive dependence reaction.  
Following the veteran's mental status examination, the report 
listed diagnoses of mood disorder, not otherwise specified, 
and dependent personality disorder.  The VA examiner noted 
that overall, the veteran's symptoms were most consistent 
with a mood disorder, but that the veteran had voiced several 
mood disturbing symptoms in recent history, some of which 
were consistent with depressive disorder (insomnia, fatigue, 
feelings of worthlessness), as well as bipolar disorder 
(decreased need for sleep).  The VA examiner then opined that 
it was not likely that the veteran's current mental 
condition, now diagnosed as depression, is a maturation of 
the condition manifested in service.

As noted above, personality disorders are not diseases or 
injuries within the meaning of the applicable legislation on 
VA compensation benefits, and service connection is 
prohibited for personality disorders.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  
However, service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole establishes that the condition in 
question was incurred or aggravated during service. See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.

Based upon a review of the entire record, the Board finds 
that service connection can not be granted for the veteran's 
currently diagnosed dependent personality disorder. The 
veteran's service medical records indicated that he was 
diagnosed with and treated for passive dependency reaction 
during service, and that he was subsequently administratively 
discharged from the service as a result of this condition.  
Nevertheless, there is no evidence of an acquired psychiatric 
disorder having been diagnosed at any time during service.  
An inservice psychiatric evaluation, dated in April 1967, 
noted findings that the veteran had "no disqualifying 
physical or mental defects sufficient to warrant disposition 
through medical channels."  Moreover, there is no evidence 
in this case that any currently diagnosed psychiatric 
disability is the result of a mental disorder that was 
superimposed upon a personality disorder during service.

The earliest post-service diagnosis of a psychiatric 
disorder, characterized as major depression, was made in 
2002; more than 30 years following the veteran's discharge 
from service. Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Accordingly, service connection is clearly not warranted for 
a psychiatric disorder on a presumptive basis, as neither 
that nor any other psychiatric condition was diagnosed during 
the veteran's first post-service year.  Since 2002, VA and 
private sources have alternatively diagnosed the veteran's 
condition as a mood disorder, major depression, bipolar 
disorder and anxiety.  However, a diagnosis of a current 
psychiatric disorder is not enough to establish service 
connection alone.

Post service records fail to show treatment for or diagnosis 
of an acquired psychiatric disorder until more than thirty 
years after the veteran's discharge from the service. 
Moreover, there is no evidence linking any of the currently 
diagnosed psychiatric conditions to the veteran's military 
service.  On this issue, the VA examiner concluded that the 
veteran's current psychiatric disorder was not likely a 
maturation of the condition manifested in service, passive 
dependency reaction.  The Board also notes that the veteran's 
private physician indicated that the veteran had been 
evaluated for a depressive illness, but was felt to be 
dealing more with a stress adjustment disorder from his 
physical ailments.

Although the veteran contends that his current psychiatric 
disorder resulted from his military service, his statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

The weight of the competent evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the claim is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


